DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12, 2022 has been entered.  Claims 1-16 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woolaway et al. (U.S. Patent Application Publication 2013/0277561) in view of Sander et al. (U.S. Patent 2013/0193307) and Jenne et al. (U.S. Patent Application Publication 2009/0086538).
Regarding claims 1, 2, 5-7, 10-16, Woolaway et al. disclose (Fig. 5) a method and a pixel comprising: a photodiode (560); an integration capacitor (566) arranged to receive a photo current from the photodiode and to store charge developed from the photo current; and an injection transistor (564) disposed between the photodiode and the integration capacitor that controls flow of the photo current from the photodiode to the integration capacitor, the injection transistor having a gate, a source electrically coupled to the photodiode at a first node, and a drain electrically coupled to the integration capacitor.  Woolaway et al. further disclose (410, 420) retaining the bias voltage and reset switch (568) as claimed.  Woolaway et al. do not disclose the transistor being a nonvolatile memory element.  Sander et al. teach (Figs. 1, 7) a pixel having a local storage or nonvolatile storage element storing a bias for a photodiode.  Sander et al. further teach ([0041]) the local storage may be a volatile memory, such as capacitor sample and hold structures or other nonvolatile memory devices, including a floating gate.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to replace the capacitor sample and hold circuitry of Woolaway et al. with a nonvolatile memory element in the apparatus of method of Woolaway et al. in view of Sander et al. to obtain a more compact device and improve operation of the device ([0040]) as taught, known and predictable.  Woolaway et al. and Sander et al. do not teach the nonvolatile memory device being a SONOS FET.  Jenne et al. teach ([0003]) SONOS FETs are conventional nonvolatile memory devices and are advantageous over floating gates. Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide a SONOS FET in the apparatus of Woolaway et al. in view of Sander et al. and Jenne et al. to provide better reliability and lower voltages as taught, known and predictable.  In combination, the gate is set to a SONOS gate voltage to control a detector bias voltage as claimed.  Further, since the same structure is disclosed by Woolaway et al. in view of Sander et al. and Jenne et al., the voltage of the first node is equal to the equation as claimed.
Claims 3, 4, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woolaway et al. in view of Sander et al., Jenne et al., further in view of Levy et al. (U.S. Patent 7,898,852).
Regarding claims 3, 4, 8 and 9, Woolaway et al. in view of Sander et al. and Jenne et al. disclose the claimed invention as set forth above.  Woolaway et al., Sander et al. and Jenne et al. do not disclose the gate is a stack that includes silicon nitride or Si3N4.  Levy et al. teach (col. 5, lines 55-60) a SONOS FET having such a silicon nitride layer.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such a layer in the apparatus of Woolaway et al. in view of Sander et al., Jenne et al. and Levy et al. to obtain a efficient and conventional SONOS FET structure as taught, known and predictable.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH LUU/Primary Examiner, Art Unit 2878